Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-10, 13-28, 32, 34-36, 41, 48-49, 51-52, 54-60, 62-63, and 68 were canceled. 
Claims 1-7, 11-12, 29-31, 33, 37-40, 42-47, 50, 53, 61, 64-67, and 69-70 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, 11-12, 29-31, 33, 37-40, 42-47, 50, 53, 66 drawn to an antibody, or antigen binding fragment thereof, comprising a first polypeptide chain and a second polypeptide chain, wherein said first polypeptide chain comprises in N- to C-terminal direction (i) one or more variable domains; (ii) a functional domain; and (iii) one or more constant domains; and wherein said second polypeptide chain comprises in N- to C-terminal direction (iv) one or more variable domains forming antigen binding sites with the one or more variable domains of the first polypeptide chain; (v) optionally, a .
Group II, claim(s) 61, 64-65, 67 drawn to a nucleic acid, a vector, a host cell, or a process for producing the antibody or antigen-binding fragment thereof according to claim 1.
Group III, claim(s) 69 drawn to a method of treating disease or disorder comprising the step of administering the antibody or the antigen binding fragment thereof, or a nucleic acid encoding the same, according to claim 1 to the subject. 
Group IV, claim(s) 70 drawn to an assay for detecting an antigen or for quantification of antigen binding comprising: a) incubating an antigen with the antibody, or the antigen binding fragment thereof, according to claim 1 under conditions which permit binding of the antigen to the antibody or the antigen binding fragment thereof; and b) detecting antigen-antibody binding.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-IV appears to be an antibody, or antigen binding fragment thereof, comprising a first polypeptide chain and a second polypeptide chain, wherein said first polypeptide chain comprises in N- to C-terminal direction (i) one or more variable domains; (ii) a functional domain; and (iii) one or more constant domains; and wherein 

    PNG
    media_image1.png
    252
    272
    media_image1.png
    Greyscale

Anti-PSMA Fab comprises VH-CH1 of heavy chain and VL-CL of light chain.  Light chain of WO372 corresponds to second polypeptide of instant application. VL and CL of light chain of WO372 correspond to subpart (iv) and (vi) of instant claim 1, respectively.  Heavy chain of WO372 comprises, from N- to C-terminal direction, VH-CH1-scFv-CH2-CH3.  VH, scFv, and CH2-CH3 of WO372 correspond to subpart (i), (ii), and (iii) of instant claim 1.  Therefore, the technical feature linking the inventions of 
Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election I: Applicant must elect a single species of antibody between (i) antibody wherein variable domain of the second polypeptide chain is directly coupled to the constant domain of the second polypeptide chain as claimed in instant claims 2 and 3; and (ii) antibody wherein the second polypeptide chain comprises functional domain 
Species Election II: Applicant must elect a single sequence for the functional domain among SEQ ID NO: 13-20.
Species Election III: Applicant must elect a single sequence for the first polypeptide chain among SEQ ID NO: 1, 5, 8, 10, 53, 55, 56, 58-62, 64-66, and 68-70.
Species Election IV: Applicant must elect a single sequence for the second polypeptide chain among SEQ ID NO: 2, 6, 9, 11, 54, 57, 63, and 67.

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species are comprised of distinct amino acid sequences.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Brad Duffy/Primary Examiner, Art Unit 1643